Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


)
MORRIS MOSLEY AND ALL OCCUPANTS,    )                    No. 08-05-00249-CV
)
                                    Appellants,                       )                             Appeal from
)
v.                                                                          )                  County Court at Law No. 1
)
ROBERT E. BASKETT,                                     )                    of Dallas County, Texas
)
                                    Appellee.                          )                            (TC# 05-05805)


MEMORANDUM OPINION

            This appeal is before the court on its own motion for determination of whether it should be
dismissed for want of prosecution.  Finding that the clerk’s record has not been filed due to the fault
of the Appellant and that Appellant has failed to respond to our inquiry letter, we dismiss the appeal
for want of prosecution.
            The appellate record was due to be filed on August 1, 2005.  The Dallas County Clerk
notified the Clerk’s Office that Appellant has not made financial arrangements to pay for the record. 
On August 3, 2005, the Court notified Appellant of his failure to make financial arrangements to pay
for the clerk’s record and advised him that the appeal would be dismissed for want of prosecution
unless he responded within ten days and showed grounds for continuing the appeal.  See
Tex.R.App.P. 37.3.  No reply has been received.
            It is undisputed that Appellant has failed to make financial arrangements to pay for the clerk’s
record and the clerk’s record has not been filed.  Further, Appellant has not complied with our notice
requiring a response.  See Tex.R.App.P. 42.3(c)(authorizing appellate court to dismiss appeal where
the appellant fails to comply with a notice from the clerk requiring a response or other action within
a specified time).  Pursuant to Rules 37.3(b) and 42.3(c), we dismiss the appeal for want of
prosecution.

August 31, 2005                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.